- OPINION of the Court, by
Judge Logan.
In ^*,8 Kase j[ Js onlv necessary to decide whether an award r . • , ' , r arbitrators, made pursuant to an order or court, under the act of assemble, must shew on its face that the arbitrat0rs were sworn ?
• r . . . , . , . lr this question were a new one, there would be great propriety in contending for the principle, that the arbitrators ought to be presumed to have done that which was only necessary to their acting, but did not form a part of the award itself, unless the contrary was shown. But we conceive the question too long settled by the decisions of this court, to be now stirred by us — Bice vs. Smock, decided October term 1798 — Shult vs. Travis, Pr. Dec. 163 — Blant & ux. vs. Sprowl & ux. Pr. Dec. 267.
Wherefore, it is considered by the court, that the judgment of the circuit court confirming the award be reversed, that the award and order of reference be set ’aside, and that the cause be remanded to the circuit court for proceedings therein, as though it had never been referred.